Citation Nr: 0724794	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the post-operative 
residuals of an esophageal stricture.  

2.  Entitlement to service connection for a loss of teeth.  

3.  Entitlement to service connection for skin cancer of the 
face and neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from January 1962 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A February 2004 RO decision reopened and 
denied the veteran's claim for the benefits at issue.  


REMAND

A preliminary review of the record discloses that the veteran 
contends that the disabilities at issue were the result of 
exposure to ionizing radiation during training in service.  
He reports that he was exposed to ionizing radiation from a 
deactivated nuclear weapon which was used for training 
purposes.  In this regard, the Board observes that a physical 
examination performed in February 1967 in connection with the 
veteran's separation from service notes that the veteran had 
worked with a "radioactive substance in conjunction with 
duty AFSC [Air Force Specialty Code], 46230.  No over-
exposure."  The Board also notes that such training and duty 
are reflected on the veteran's AF Form 7 (Airman Military 
Record).

The evidence also reflects that in November 2003, a VA 
physician expressed the opinion that it was reasonable to say 
that radiation exposure in service could have produced 
problems in later years, including some of the problems the 
veteran has had, especially skin cancer, and less likely but 
still possible digestive problems, including gastroesophageal 
disease (GERD) symptoms.  

Service connection for a disability based on exposure to 
ionizing radiation may be established on three different 
bases: presumptive service connection pursuant to 38 U.S.C.A. 
§ 1112(c) (West 2002) and 38 C.F.R. § 3.309(d); direct 
service connection pursuant to 38 C.F.R. § 3.311 if the 
disability is a radiogenic disease; and direct service 
connection by in-service incurrence or aggravation.  Combee 
v. Brown, 34  F. 3d. 1039 (Fed. Cir. 1994).

Radiogenic diseases include skin cancer, and esophageal 
cancer, but not GERD or dental disease.  38 C.F.R. 
§ 3.311(b)(2) (2006).  In all claims in which it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any applicable presumptive period as specified in Sec. 
3.307 or  Sec. 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  When dose estimates provided 
pursuant to paragraph (a)(2) of this section are reported as 
a range of doses to which a veteran may have been exposed, 
exposure at the highest level of the dose range reported will 
be presumed.  In this case, a search of the veteran's record 
did not produce a Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), and thus a dose estimate was not 
obtained.  However, 38 C.F.R. § 3.311(a)(2)(iii) still 
requires that the records be forwarded to the VA Under 
Secretary for Health, "who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies."  As such further development of 
this case under 38 C.F.R. § 3.311 is necessary.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should undertake further 
development of this case under 
38 C.F.R. § 3.311, to include obtaining 
a dose estimate pursuant 38 C.F.R. 
§ 3.311(a)(2)(iii), as well as any 
further development required under that 
regulation based on the facts and 
circumstances of this case.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

